 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11       PENAPU NENA MUDUNG,                                      Case No. 1:18-cv-01140-LJO-SAB-HC

12                      Petitioner,                               FINDINGS AND RECOMMENDATION TO
                                                                  GRANT RESPONDENT’S MOTION TO
13              v.                                                DISMISS AND TO DISMISS PETITION
                                                                  FOR WRIT OF HABEAS CORPUS AS
14       ICE,                                                     MOOT

15                      Respondent.                               (ECF No. 7)

16

17              Petitioner is proceeding pro se with a petition for writ of habeas corpus pursuant to 28

18 U.S.C. § 2241.

19                                                           I.
20                                                 BACKGROUND
21              On August 23, 2018, Petitioner filed the instant petition for writ of habeas corpus. (ECF

22 No. 1). According to the petition, an order for Petitioner’s removal was issued on December 2,
        1           2
23 2008. (Id. at 1). Petitioner claims he was prepared to be removed in 2008, but Sudan did not

24 issue Petitioner a travel document. Thus, Petitioner was released on supervision within ninety

25 days of the order of removal. (ECF No. 1 at 3). The petition asserts that Petitioner has been held

26 in detention by immigration officials since February 28, 2018, and has not received an answer
27   1
       The Court notes that according to the Order of Supervision, the date of the final order of removal was January 8,
     2009. (ECF No. 7-1 at 1).
28   2
       Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                             1
 1 regarding whether he will be removed or released on supervision. (ECF No. 1 at 2, 7). On

 2 October 10, 2018, Respondent filed a motion to dismiss the petition as moot because Petitioner

 3 has been released on supervision. (ECF No. 7). Petitioner has not filed an opposition, and the

 4 time to do so has passed.

 5                                                  II.

 6                                           DISCUSSION

 7          Article III of the United States Constitution limits the jurisdiction of federal courts to

 8 “actual, ongoing cases or controversies.” Lewis v. Continental Bank Corp., 494 U.S. 472, 477

 9 (1990). “This case-or-controversy requirement subsists through all stages of federal judicial

10 proceedings,” which “means that, throughout the litigation, the plaintiff ‘must have suffered, or

11 be threatened with, an actual injury traceable to the defendant and likely to be redressed by a

12 favorable judicial decision.’” Spencer v. Kemna, 523 U.S. 1, 7 (1998) (quoting Lewis, 494 U.S.

13 at 477).

14          In the petition, Petitioner requests release on supervision or removal to North Sudan.

15 (ECF No. 1 at 8). On October 3, 2018, Petitioner was released on an order of supervision. (ECF

16 No. 7-1). Given that Petitioner has received the remedy to which he would have been entitled

17 had this Court rendered a favorable judicial decision on his petition, the Court finds that no case

18 or controversy exists. See Abdala v. INS, 488 F.3d 1061, 1064 (9th Cir. 2007) (noting that “a

19 petitioner’s release from detention under an order of supervision ‘moot[ed] his challenge to the
20 legality of his extended detention’” (alteration in original) (quoting Riley v. INS, 310 F.3d 1253,

21 1256–57 (10th Cir. 2002))).

22                                                 III.

23                                      RECOMMENDATION

24          Accordingly, the undersigned HEREBY RECOMMENDS that:

25      1. Respondent’s motion to dismiss (ECF No. 7) be GRANTED; and

26      2. The petition for writ of habeas corpus be DISMISSED as moot.

27          This Findings and Recommendation is submitted to the United States District Court

28 Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304


                                                    2
 1 of the Local Rules of Practice for the United States District Court, Eastern District of California.

 2 Within FOURTEEN (14) days after service of the Findings and Recommendation, any party

 3 may file written objections with the Court and serve a copy on all parties. Such a document

 4 should be captioned “Objections to Magistrate Judge’s Findings and Recommendation.” The

 5 assigned United States District Court Judge will then review the Magistrate Judge’s ruling

 6 pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are advised that failure to file objections within

 7 the specified time may waive the right to appeal the District Court’s order. Wilkerson v.

 8 Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th

 9 Cir. 1991)).

10
     IT IS SO ORDERED.
11

12 Dated:     November 19, 2018
                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     3
